Case: 2:19-cv-01342-EAS-EPD Doc #: 44 Filed: 05/08/20 Page: 1 of 3 PAGEID #: 819




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DAKOTA FISCHER,

               Plaintiff,
                                                     Case No. 2:19-cv-1342

       vs.                                           Chief Judge Edmund A. Sargus, Jr.

                                                     Chief Magistrate Judge Elizabeth P. Deavers

REMINGTON ARMS CO.,
LLC, et al.,

               Defendants.

                                            ORDER

       Defendant Hornady Manufacturing Co. (“Hornady”) has filed a Motion for Leave to File

Under Seal. (ECF No. 38.) Hornady seeks to file under seal a Settlement Agreement entered

into between Hornady and Plaintiff Dakota Fischer. (Id.) For the following reasons, this motion

is DENIED WITHOUT PREJUDICE.

       It is well established that “[e]very court has supervisory power over its own records and

files.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). A court’s discretion to seal

records from public inspection, however, is limited by “the presumptive right of the public to

inspect and copy judicial documents and files[,]” which the United States Court of Appeals for

the Sixth Circuit as described as a “long-established legal tradition.” In re Knoxville News-

Sentinel Co., Inc., 723 F.2d 470, 473–74 (6th Cir. 1983); see also Brown & Williamson Tobacco

Corp. v. FTC, 710 F.2d 1165, 1178–80 (6th Cir. 1983) (discussing the justifications for the

“strong presumption in favor of openness”). Therefore, “[o]nly the most compelling reasons can

justify non-disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,
Case: 2:19-cv-01342-EAS-EPD Doc #: 44 Filed: 05/08/20 Page: 2 of 3 PAGEID #: 820




825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and citation omitted). The Sixth

Circuit has indicated that exceptions fall into two categories: (1) exceptions “based on the need

to keep order and dignity in the courtroom”; and (2) “content-based exemptions,” which “include

certain privacy rights of participants or third parties, trade secrets, and national security.” Brown

& Williamson Tobacco Corp., 710 F.2d at 1179 (citations omitted).

       In addition, the Sixth Circuit has recently emphasized the public’s “strong interest in

obtaining the information contained in the Court record.” Shane Grp., Inc., 825 F.3d at 305

(internal quotation marks and citation omitted); see also In re Nat’l Prescription Opiate Litig.,

927 F.3d 919, 939 (6th Cir. 2019) (“‘[T]he greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.’”) (quoting

Shane Grp., Inc., 825 F.3d at 305). Accordingly, district courts must consider “each pleading

[to be] filed under seal or with redactions and to make a specific determination as to the

necessity of nondisclosure in each instance” and must “bear in mind that the party seeking to file

under seal must provide a ‘compelling reason’ to do so and demonstrate that the seal is ‘narrowly

tailored to serve that reason.’” In re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (quoting

Shane Grp., 825 F.3d at 305). If a district court “permits a pleading to be filed under seal or with

redactions, it shall be incumbent upon the court to adequately explain ‘why the interests in

support of nondisclosure are compelling, why the interests supporting access are less so, and why

the seal itself is no broader than necessary.’” Id. (quoting Shane Grp., Inc., 825 F.3d at 306).

       Hornady states that its motion is based on its belief that the terms of the settlement

agreement should be reviewed by the Court in camera. (ECF No. 38, at p. 2, ¶ 4.) It further

asserts that the settling parties “would like the Settlement Agreement to be filed under seal so as

to make that document not publicly available on the Court’s docket.” (Id. at ¶ 5.) These broad
Case: 2:19-cv-01342-EAS-EPD Doc #: 44 Filed: 05/08/20 Page: 3 of 3 PAGEID #: 821




statements do not provide any detailed analysis as to why the information contained in the

settlement agreement should remain outside of the public purview. Accordingly, the Motion for

Leave to File Under Seal (ECF No. 38) is DENIED WITHOUT PREJUDICE. Further,

Hornady is ADVISED that any renewed motion to seal shall unequivocally establish the

compelling justification for the non-disclosure of judicial records and shall be sufficiently

specific to permit the Court to determine, inter alia, why the seal itself is no broader than

necessary. See In re Nat’l Prescription Opiate Litig., 2019 WL 2529050, at *13–14; Shane Grp.,

Inc., 825 F.3d at 305–06.

               IT IS SO ORDERED.

                                              /s/ Elizabeth A. Preston Deavers______
DATED: May 8, 2020                            ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
